Title: To George Washington from Lewis Nicola, 12 January 1783
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Fishkill 12th Janry 1783
                            
                        
                        I have been favoured with yours and immediately sent to the officer commanding at the Landing to procure the
                            necessary certificates which I send enclosed.
                        I understand the reason for the detachment of the Invalids still continuing home is that the barracks on the
                            Island is not yet fit for their reception, on account of the delays occasioned by bad weather, Genl Knox told me he would
                            send me directions when the party was to march. Believe me Sr Your most obedt Servant
                        
                            Lewis Nicola Col. Inv.
                        
                     Enclosure
                                                
                            
                                Fishkill Landing Janry 12th 1783
                            
                            This to Certify that on Eighth Inst. the Serjet of the guard at this Post Went over to NewBurgh for
                                Provition on his Return, being Some time in the Even. or after Dark i Saw them Comeing with there Provt on a Sled,
                                from the Battau Part of the River their being open, he Told me that the Sled had broke into the
                                ice, by which he had Lost three Quarters & two or three Peaces of Beaf, they in my Presence had much Difilcuty
                                in geting the Sled with what Provition they had to the Store the ice be bad.
                            
                                John Palmer 
                                
                            
                        
                        
                     Enclosure
                                                
                            
                                Fishkill Landing 12 January 1783
                            
                            In Examination of Sergt Gerralds Charles Purkins and Stephen Califf Soldiers under my Command at Fish
                                Kill Landing who were the Only persons present when the Provisions was lost on Wednesday the 8th Inst. in Crossing the
                                River from Newburgh.
                            Sergt Gerrolds being Sworn says he had the care of Drawing the provisions for a Party of the Inv. Regt at
                                Fish Kill was on the Ice between the Channel and Fish Kill Landing, with a Sled Load of Beef, through In avoidable
                                Axident broke through the Ice and lost three Quarters and two Midling large Peaces together with 17 1/2 lb. Soap; and
                                3 1/4 lb. Candles which was not in his Power to prevent. Stephen Califf and Charles Purkins being Sworn. Agrees with
                                the Above.
                            
                                Sworn and Examined by Saml Gibbs Lt Inv. Regt Comcy
                                
                            
                        
                        
                    